MEMORANDUM DECISION
This matter is now before the court on appellant James Singh's July 20, 1999 motion to reconsider this court's June 23, 1999 journal entry of dismissal.
As set forth in our June 23, 1999 entry, appellant's brief was required to have been filed on or before May 24, 1999.  It was not, and on June 2, 1999, this court notified appellant that he would be allowed until June 9, 1999, to file his brief.  The record shows that appellant did not file his brief until June 14, 1999.  As a result, on June 23, 1999, appellant's notice of appeal was dismissed pursuant to App.R. 18(C).
App.R. 26(A) provides that an application for reconsideration must be made in writing either: (1) before the date on which the judgment or order of the court is journalized, or (2) within ten days after the announcement of the court's decision.  In this case, appellant was required to file his motion for reconsideration no later than July 6, 1999.  As noted above, appellant's application for reconsideration was filed on July 20, 1999, twenty-seven days after this court's journal entry of dismissal was entered. Accordingly, appellant's application for reconsideration was not timely filed and is hereby denied.
Motion for reconsideration denied.
BRYANT and TYACK, JJ., concur.